DETAILED ACTION
1.   This office correspondence is a response to the Appeal Brief filed on August 9, 2021.  

REASONS FOR ALLOWANCE

Claims 1, 3-12, and 14-23 are allowed.

2. The following is an examiner's statement of reasons for allowance:
     The prior art of the record does not disclose the limitations of   “ identify a popular content sent over the network; store at least part of the identified popular content in the cache memory;  deliver at least some of the identified popular content from the cache to a gateway coupled to the network, the gateway configured to provide a multicast service for the popular content; receive a request from a user device for delivery of the popular content stored in the cache memory; and redirect to the gateway the request for delivery of the popular content stored in the cache memory upon determination that the requesting user device may receive the popular content from the gateway,"  as recited in Applicant's claims 1, 3-12, and 14-23. Claims 1, 3-12, and 14-23 of the instant application are allowed over said prior art of record.        

3. Any comments considered necessary by applicant must be submitted no later than the
payment of the issue fee and, to avoid processing delays, should preferably accompany the issue
fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for
Allowance.”  

CORRESPONDANCE INFORMATION

4. Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIEGEORGES A HENRY whose telephone number is (571)270-3226.  The examiner can normally be reached on 11:00am -8:00pm East M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on 571 272-8365.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MARIEGEORGES A HENRY/Examiner, Art Unit 2455                       

/DAVID R LAZARO/Primary Examiner, Art Unit 2455